Citation Nr: 1427541	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-06 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Extension of a temporary total rating under 38 C.F.R. § 4.30 beyond September 30, 2010, based on a need for convalescence following surgery for a service-connected left knee disability.

2.  Extension of a temporary total rating under 38 C.F.R. § 4.30 beyond April 30, 2012, based on a need for convalescence following surgery for a service-connected left knee disability.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder, including secondary to a service-connected left knee disability, and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, with jurisdiction later being transferred to the RO located in Roanoke, Virginia.  

In the January 2010 rating decision, the RO denied service connection for hearing loss and tinnitus, as well as a petition to reopen a claim for service connection for a right knee disorder.  The RO also assigned a temporary total rating under 38 C.F.R. § 4.30 for the Veteran's service-connected left knee, effective from June 26, 2009 to August 31, 2009, and from December 23, 2009 to February 28, 2010.  The Veteran appealed the denials concerning hearing loss, tinnitus, and the right knee.  He also appealed the assignment of the temporary total rating, stating that the 100 percent rating should be extended past February 2010.  This 100 percent temporary rating was eventually extended until September 30, 2010.  See VA Rating Decision, dated January 28, 2011.  The Veteran has stated that this extension does not satisfy his appeal.  See Appeal Status Election Form, dated February 24, 2011.

In May 2011, the Veteran submitted a new claim for a temporary total rating under 38 C.F.R. § 4.30 for his service-connected left knee for surgery performed on May 20, 2011.  Instead of treating this as a new claim, the RO erroneously sent the Veteran a supplemental statement of the case on this issue in July 2011, assigning a temporary total rating under 38 C.F.R. § 4.30 for his service-connected left knee from May 20, 2011 to September 1, 2011.  This temporary total rating was eventually extended until April 30, 2012.  Although this issue was not properly appealed, the RO certified it for appellate review, indicating to the Veteran and his representative that the matter had been properly appealed.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected).

The issue of extension of a temporary total rating under 38 C.F.R. § 4.30 beyond September 30, 2010, based on a need for convalescence following surgery for the service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has been assigned a temporary total rating under 38 C.F.R. § 4.30 for his left knee for a 12-month period, from May 26, 2011 to April 30, 2012.

2.  A December 1988 rating decision denied a petition to reopen a claim for service connection for a right knee disorder.  The Veteran did not appeal.

3. Since the December 1988 rating decision, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim for service connection for a right knee disorder.

4.  A right knee disorder, including degenerative knee disease secondary to chondromalacia, had it onset during active service.

4.  There is no competent evidence showing that hearing loss or tinnitus had its onset during active service or is related to any incident of service.  


CONCLUSIONS OF LAW

1. The criteria are not met to establish an extension of a temporary total rating under 38 C.F.R. § 4.30 beyond September 30, 2010, based on a need for convalescence following surgery for a service-connected left knee disability.                38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.30 (2013).

2. The December 1988 RO rating decision which denied a petition to reopen a claim for service connection for right knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2013).

3. New and material evidence has been received to reopen the Veteran's previously denied claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria are met to establish service connection for a right knee disorder, including degenerative knee disease secondary to chondromalacia.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria are not met to establish service connection for bilateral hearing loss.                       38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

6.  The criteria are not met to establish service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.      §§ 5100 , 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Proper notice must also inform the claimant that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.          See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board is granting the claim for service connection for right knee disability.  Hence, a determination on whether there has been compliance with the VCAA's duty to notify and assist provisions is not required.  

With respect to the claim for extension of a temporary total rating under 38 C.F.R. § 4.30 beyond April 30, 2012, based on a need for convalescence following surgery for the service-connected left knee disability, this claim is being denied as a matter of law.  Therefore, the duty to notify and assist is not applicable.  38 C.F.R. § 3.159(d); VAOPGCPREC 05-04 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit)..  

Regarding the claims for service connection for hearing loss and tinnitus, the Veteran was apprised of each element of satisfactory VCAA notice by April 2009 letter, which preceded issuance of the rating decision on appeal.  Moreover, all measures have been undertaken to assist the Veteran with development of these matters, including through affording a VA examination in January 2010 and obtaining relevant treatment records.  The Veteran himself has provided additional private medical records.  He declined the opportunity for a hearing.  In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.

Extension of a temporary total rating under 38 C.F.R. § 4.30 beyond April 30, 2012, based on a need for convalescence following surgery for the service-connected left knee disability.

The provisions of 38 C.F.R. § 4.30 pertaining to convalescent ratings indicate that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  To warrant a temporary total disability rating, the evidence must establish that the veteran's service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) . 

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3).  38 C.F.R. § 4.30(b)(1).  Further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) upon approval from the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

In sum, a temporary total evaluation may be assigned for up to twelve months, with approval of the Veterans Service Center Manager, if the criteria of 38 C.F.R. § 4.30(a) and (b) are met. 

Here, the Veteran has been assigned a temporary total rating under 38 C.F.R. § 4.30 for his left knee disability for a period of 12 months (i.e., from May 20, 2011 to April 30, 2012).  There are no provisions in 38 C.F.R. § 4.30 that provide for the grant of a temporary total rating based on convalescence for longer than a one year period.  As there is no legal basis upon which to extend the temporary total rating beyond 12 months, the Veteran's appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder, including secondary to a service-connected left knee disability, and if so, whether service connection is warranted

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). 

A December 1988 rating decision denied the Veteran's petition to reopen his claim for service connection for a right knee disorder.  He did not appeal.  Therefore, the December 1988 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2013).

Since the July December 1988 RO decision, there has been received a December 2009 private orthopedic clinic report indicating that, "[the Veteran] believes the pathology of the right knee is a result of protecting his left knee from his service-related injury.  I told him it was certainly possible."  The aforementioned clinical impression, while less than definitive, nonetheless presents a reasonable possible of substantiating the Veteran's claim on a secondary theory of entitlement, and therefore comprises new and material evidence to reopen his claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim for service connection for right knee disability is reopened.

With respect to the merits of the claim, the Veteran's service treatment records show that he was diagnosed as having minimal chondromalacia of the right knee in September 1984.  He twisted his right knee in October 1984 and was diagnosed as having recurring chrondromalacia syndrome of the right knee.  

On VA examination in January 1987, just four months after the Veteran's separation from service, he was diagnosed as having chondromalacia patella of the right knee.  

On VA examination in January 2010, the VA examiner diagnosed degenerative knee disease secondary to chondromalacia.  The examiner stated that this disability was not related to the vague chondromalacia patella that the Veteran was diagnosed as having during service in 1984.  However, because the examiner failed to acknowledge the diagnosis of chondromalacia patella of the right knee in January 1987, just four months after the Veteran's separation from service, his opinion is found to lack probative value.  As the Veteran was diagnosed as having recurring chrondromalacia syndrome of the right knee during service, chondromalacia patella of the right knee four months after service in January 1987, and degenerative knee disease secondary to chondromalacia as present, the Board resolves any doubt in his favor and finds that service connection is warranted for the right knee disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hearing Loss and Tinnitus

As noted above, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The elements of a valid claim for direct service connection are as follows:                     (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253   (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, continuity of symptomatology is required where the condition noted during service is not shown to be chronic.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) that continuity of symptomatology as a principle to substantiate service connection is limited to where involving those diseases  denoted as "chronic" under 38 C.F.R. § 3.309(a).

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board is constrained to deny the instant claims for service connection for hearing loss and tinnitus for lack of a showing of causal nexus, otherwise defined as the requisite element of an etiological relationship between a current disability and an incident of service.  

Considered in this determination is service medical history, indicating an audiogram at entrance examination in June 1982 that revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
15
LEFT
20
15
10
15
25

There is no further reference therein to hearing difficulty, and no available audiometric findings upon separation from service.  The Veteran instead competently alleges excessive in-service noise exposure from his proximity to weapons fire, which is consistent with his military occupational specialty (MOS)   as a rifleman.    

Post-service, there is notably no indication of diagnosis and treatment for hearing loss or tinnitus until August 2009 on private examination and on VA examination in January 2010.  On the VA examination, the Veteran indicated that the date on onset of his tinnitus was unknown.  The examiner noted that the Veteran served as a machine gunner and was exposed to related noise.  There was no history of combat exposure.  Hearing thresholds documented at induction in June 1982 were elevated for both ears but remained within normal limits (in other words, outside of the VA regulatory criteria for hearing loss denoted under 38 C.F.R. § 3.385).  There was no documentation of hearing evaluation at the time of military separation.  The Veteran was now employed at a textile mill as a mechanic and was exposed to significant occupational noise.  He denied any recent recreational noise exposure.  Following a physical examination and audiometric testing, hearing loss was diagnosed within the criteria of 38 C.F.R. § 3.385, and tinnitus was diagnosed as well.  The VA examiner then offered the following opinion on the subject of a claimed causal linkage between hearing loss and/or tinnitus, and active military service:

The type and configuration of the hearing loss is not consistent with noise induced hearing loss as claimed by this Veteran.  Elevated thresholds of the same pattern were documented at the time of induction into military service.  This examiner is unable to locate any other documentation regarding his hearing status during active military service or at the time of military separation.  There is no evidence of chronicity or continuity of care regarding hearing loss or tinnitus during the twenty years since military separation.  Considering the paucity of available information regarding the Veteran's hearing status, this examiner is unable to determine the etiology of the hearing loss and tinnitus without resort to mere speculation.  
    
Reviewing the foregoing, the Board ultimately finds the January 2010 VA examiner's assessment, which was that a definitive opinion on the etiology of hearing loss and tinnitus could not be forthcoming, to be a legitimate and reasonably substantiated conclusion.  An examiner's conclusion that opinion may not be rendered "without resort to mere speculation," on its own, is not always definitive, without further justification.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (before VA may rely upon an examiner's conclusion that an etiology opinion would be speculative, the examiner must have explained the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  In this instant situation, however, there is clear lack of substantiating evidence of the conditions claims -- in terms of service history, as well as post-service, given the absence of documented or competent lay evidence of continuity of symptomatology thereafter.  Essentially, on review of limited clinical findings and limited lay testimony, there was no tenable basis upon which to predicate a useful conclusion on etiology.  Besides the lack of grounds to formulate a comprehensive nexus opinion, there is no other findings suggesting an etiological linkage to                  the Veteran's active military service, including given that there is no evidence or assertion of continuity of symptomatology of either condition and the date of onset of tinnitus is unknown.  

Therefore, there is no competent evidence at hand linking hearing loss or tinnitus to an incident of service, nor is there reasonable prospect that further examination would result in a different outcome.  Whereas the Veteran again is competent to assert noise exposure, the Board unfortunately cannot accept his medically unsubstantiated opinion that his claimed disorders are of service origin, given that the extended interval between onset and present time requires a clinical background and expertise to offer persuasive findings on etiology.  In any event, his opinion is outweighed by that of the VA examiner who has appropriate medical expertise.


Accordingly, the Board is denying service connection for hearing loss and tinnitus, and since the preponderance of the evidence is against this claim, under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A.                   § 5107(b); 38 C.F.R. § 3.102.


ORDER

Extension of a temporary total rating under 38 C.F.R. § 4.30 beyond April 30, 2012, based on a need for convalescence following surgery for the service-connected left knee disability is denied.

Service connection for a right knee disorder, including degenerative knee disease secondary to chondromalacia, is granted.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.


REMAND

The claim for an extension of a temporary total rating under 38 C.F.R. § 4.30 beyond September 30, 2010, based on a need for convalescence following surgery for the service-connected left knee disability, must be remanded.  The RO issued supplemental statements of the case in July 2011, September 2011, November 2011, June 2012, and December 2013, all of which failed to include this issue.  Therefore, remand for the issuance of a supplemental statement of the case is required.  Efforts should also be undertaken to ensure that the Veteran's complete treatment records for his left knee dated from September 2010 to May 2011 have been obtained. 

Accordingly, this claim is REMANDED for the following action:

1. Ask the Veteran to identify any private medical care providers that treated him for his left knee from September 2010 to May 2011.  Make arrangements to obtain his records from all private medical care providers that he adequately identifies.

2.  Make arrangements to obtain the Veteran's complete VA treatment records related to his left knee, dated from September 2010 to May 2011.

3.  Thereafter, readjudicate the claim for an extension of a temporary total rating under 38 C.F.R. § 4.30 beyond September 30, 2010, based on a need for convalescence following surgery for the service-connected left knee disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


